                                                                            FILED
                  IN THE UNITED STATES DISTRICT COURT
                                                                              AUG O8 t:J19
                      FOR THE DISTRICT OF MONTANA                          Clerk, U.S District Coun
                                                                             District Of Montana
                             BUTTE DIVISION                                       Missoula




 UNITED STATES OF AMERICA,
                                                   CR 19--07- BU- DLC
                       Plaintiff,

         vs.                                         ORDER

 ELLEN LORRAINE VAN AUSDOL,

                       Defendant.

        Before the Court is the Unopposed Motion for Leave to File Report of Dr.

James Murphey Under Seal (Doc. 23) filed by Defendant Ellen Lorraine Van

Ausdol. Van Ausdol seeks to have her psychologist's report of her treatment and

psychological status filed under seal pursuant to L.R. CR 49.l(a)(2)(C). L.R. CR

49.l(a)(2)(C) provides that a motion is unnecessary if the item to be sealed "is or

contains material from a psychiatric or psychological report or contains

confidential medical information and redaction is not practical." As the item Van

Ausdol requests to have sealed is the actual psychological report, it is exactly the

kind of report for which a motion is unnecessary under the Rule. Nevertheless,

        IT IS ORDERED that Defendant's Motion (Doc. 23) is GRANTED and the

Clerk of Court is directed to file Dr. Murphey's report (Doc. 24) under seal in this

case.

                                         -1-
DATED this ~~ day of August, 2019.




                                   Dana L. Christensen, Chief Judge
                                   United States District Court




                            - 2-
